DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 02/15/2022, with respect to the 35 USC 103 rejections of claims 1-5, 9-11, 13-16 and 18-20 have been fully considered and are persuasive. In light of the Applicant’s arguments and amendments to the claims, the previous rejections made under 35 USC 103 and 35 USC 112 have been withdrawn.
Allowable Subject Matter
Claims 1-5, 9-11, 13-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, solely or in combination, fails to disclose following patentable limitations of the applicant claim and disclosed invention:
The system and method of the prevent invention directed to scanning anatomical structures and for visually a scanning result using an intraoral scanner which is tracked by a detection unit via at least one position marker attached to the intraoral scanner. The scanning result is visualized by a user on a screen configured as augmented reality glasses worn by the user.  The system also comprises at least one processor of the computing unit being configured to automatically estimate a position, orientation, and scaling of the anatomical structures in response to at least one pause in the scanning procedure. The at 
Thereby, through the result of the transformations between the coordinate systems of the applicant’s invention, a precise, spatially meaningful visualization of the scanning result is carried out as a superimposed image viewable on the augmented reality glasses worn by the user so that the real teeth of the patient as both the anatomical structures and the scanning result are made visible to the user at a single glance. Further, insufficiencies relating to when scanning in the prior art using a single angle to scan a specific, difficult to measure area often results in the scan being incomplete (pitted), faulty or noisy, which can be .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793